CCA 20110719. On further consideration of the granted issue, 73 M.J. 288 (C.A.A.F. 2014), and in view of United States v. Jones, 73 M.J. 357 (C.A.A.F. 2014), we conclude that in light of the facts and circumstances of this case, the military judge did not err in concluding that SPC Ellis was not acting, and could not reasonably be considered by Appellant to be acting, in an official law enforcement or disciplinary capacity in questioning Appellant, and the military judge did not abuse his discretion when he denied the defense’s motion to suppress Appellant’s statement. Accordingly, it is ordered that the decision of the United States Army Court of Criminal Appeals is hereby affirmed.